 



SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This SECOND Amendment to STOCK PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of April 22, 2013, by and among SILVERMARK LLC, a Delaware
limited liability company (“Purchaser”), or its assignee(s), FLORIDA GAMING
CORPORATION, a Delaware corporation (“Seller”), and FLORIDA GAMING CENTERS,
INC., a Florida corporation (“Company”).

 

RECITALS

 

WHEREAS, Seller, Purchaser and Company previously entered into that certain
Stock Purchase Agreement dated as of November 25, 2012, as amended by that
certain Amendment to Stock Purchase Agreement dated as of February 21, 2013 (as
so amended, the “Agreement”), for the purchase and sale of all of the shares of
capital stock in Company, on the terms and conditions set forth in the
Agreement, and for other matters described therein; and

 

WHEREAS, the Agreement provides that the parties may extend the Expiration Time
to a later date as the parties may agree upon in writing; and

 

WHEREAS, Purchaser, Seller and Company wish to amend and modify certain
provisions of the Agreement and extend the Expiration Time as provided herein,
all subject to and upon the terms and conditions set forth in this Amendment;
and

 

WHEREAS, unless otherwise defined herein, all capitalized terms shall have the
same meaning as set forth in the Agreement.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby conclusively acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                  Incorporation of Recitals. The foregoing recitals are true
and correct and are incorporated herein by reference.

 

2.                  Amendment No. 1. The Agreement is hereby amended as follows:
The definition of the term “Expiration Time”, as set forth in Section 12.01(c)
of the Agreement, is hereby deleted in its entirety and replaced with the
following:

 

“4:00 P.M., E.T. on May 10, 2013 (or such other date and time as Purchaser and
Seller may agree upon in writing).”

 

3.                  Counterparts. This Amendment may be executed in any number
of counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The exchange or delivery
of copies of this Amendment and of signature pages by facsimile or email
transmission shall constitute effective execution and delivery of this Amendment
as to the parties and may be used in lieu of the original Amendment for all
purposes. The signature of a party transmitted by facsimile or email shall be
deemed to be its original signature for all purposes.

 



 

 

 

4.                  Authority. Each Person who executes and delivers this
Amendment on behalf of any of the parties hereto represents and warrants that
such Person has the full right, power and authority to execute and deliver this
Amendment on behalf such party, and each of the parties hereto represents and
warrants that it has the full right, power and authority to enter into and be
bound by the terms and conditions of this Amendment.

 

5.                  Conflicts. This Amendment constitutes an integral part of
the Agreement. In the event of conflicts or inconsistencies between the
provisions of the Agreement and the provisions of this Amendment, this Amendment
shall control.

 

6.                  Full Force and Effect. Except as otherwise modified hereby,
the Agreement shall remain in full force and effect in accordance with its
terms.

 

* * *

 

[SIGNATURE PAGE FOLLOWS]

 



2

 

 

IN WITNESS WHEREOF, this Second Amendment to Stock Purchase Agreement has been
duly authorized, executed and delivered by the parties hereto as of the date
first set forth above.

 



 

  “PURCHASER”:       SILVERMARK LLC,   a Delaware limited liability company    
  By:  /s/ Alexander Silverman     Name: Alexander Silverman     Title: Managing
Member

 

  “SELLER”:       FLORIDA GAMING CORPORATION,   a Delaware corporation      
By:  /s/ William B. Collett, Jr.     Name: William B. Collett, Jr.     Title:
CEO

 

  “COMPANY”:       FLORIDA GAMING CENTERS, INC.,   a Florida corporation      
By:  /s/ William B. Collett, Jr.     Name: William B. Collett, Jr.     Title:
CEO

 



3




 





